DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	Claims 1-20, filed on 5/13/2021, are pending in this office action.

Priority
4.	Applicant’s claim for the benefit of a prior-filed US application 16/277,590, filed 2/15/2019, now US Patent 11,010,394, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
5.	Initialed and dated copy of Applicant's IDS form 1449, filed 5/13/2021, is attached to the instant Office action.


Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “at least some” in claim 1 lines 11 and 22 and claim 11 lines 9 and 21 is a relative term which renders the claim indefinite. The term “at least some” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Please amend the claims to remove the word some and replace with a specific number or amount.


Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cahill (US Publication 2020/0228316 A1) in view of Padmanabhan et al. (US Publication 2019/0236606 A1)
	As per claim 1, Cahill teaches A system comprising: (see Abstract)
at least one processor; (Figure 1 reference 30, paragraphs 0044, processor)
a event graph storing event blocks, each event block including a group identifier, content, and a hash; (paragraphs 0031, 0038, 0078, 0081, a blockchain is stored in a node, the blockchain comprised of blocks and transaction grouping information, paragraph 0118, 0123, 0126, identifiers associated with transaction groups and hash of information are stored in blockchains)
memory storing event access policies, each event access policy including at least one field identifier, wherein a first event access policy of the event access policies includes a first field identifier; (paragraphs 0032, 0075, a distributed ledger is stored containing configuration data and consensus rules associated with blockchains, paragraphs 0167, 0171, event data is stored, including configuration data and stored consensus rules related to transactions and blockchains are utilized)
an event access table storing access records generated by applying the event access policies to transactions to capture a field value for field identifiers in the event access policies, each access record having a group identifier and a field value, wherein at least some of the access records have a field value for the first field identifier; (paragraphs 0088, 0089, 0090, consensus rules are utilized and satisfied to determine access information associated with blockchains, paragraph 0033, 0123, consensus rules stored in a distributed ledger)
and memory storing instructions that, when executed by the at least one processor, cause the system to perform operations including: providing a user interface configured to manage the event access policies, (paragraph 0132, 0140, a user interface to view and manage event data in relation to transactions and blockchains is provided) 
receiving, via the user interface, a second field identifier and storing the second field identifier as a second event access policy in the event access policies, (paragraphs 0123, 0140, 0160, 0167, authorized users utilize a user interface to add transactions based on events and consensus rules)
and responsive to storing the second event access policy, applying the second event access policy to incoming transactions (paragraphs 0033, 0034, 0090, transactions added to blockchains are validated based on consensus rules)
Cahill does not explicitly indicate applying the second event access policy in addition to the first event access policy to incoming transactions to generate additional event access records, so that at least some of the additional event access records have field values captured from the incoming transactions for the second field identifier, wherein additional event blocks are written to the event graph for the incoming transactions.
Padmanabhan teaches applying the second event access policy in addition to the first event access policy to incoming transactions to generate additional event access records, so that at least some of the additional event access records have field values captured from the incoming transactions for the second field identifier, wherein additional event blocks are written to the event graph for the incoming transactions. (paragraphs 0193, 0250, 0319, 0362, a user defines protocol and consensus information associated with a blockchain through an interface, for search for and adding new blocks of transaction information to blockchains based on query elements)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Cahill’s system to provide access and automation to transaction blockchains utilizing distributed ledgers with Padmanabhan’s ability to control access to blockchains through protocol and consensus information through a blockchain interface. This gives the user the ability to better control access to blockchains for authorized users through a user interface. The motivation for doing so would be to improve access to transaction information through distributed ledger techniques (paragraph 0003).
As per claim 2, Cahill teaches applying the second event access policy to incoming transactions includes: receiving a transaction; (paragraph 0039, 0079, receive transactions)
generating a group identifier for the transaction; (paragraph 0118, transaction IDS, provider identifier, paragraph 0129, id for triggering event)
determining whether the first event access policy applies to the transaction; (paragraph 0129, 0131, unique id for triggering event)
adding, in response to determining that the first event access policy applies, a first new event access record to the event access table, the first new event access record having the group identifier for the transaction and a value captured from the transaction for the first field identifier; (paragraph 0132, 0156, triggering event identifier, paragraphs 0079, 0080, new block)
determining whether the second event access policy applies to the transaction; (paragraph 0132, 0156, triggering event identifier)
and adding, in response to determining that the second event access policy applies, a second new event access record to the event access table, the second new event access record having the group identifier for the transaction and a value captured from the transaction for the second field identifier. (paragraph 0092, generate new block, paragraphs 0106, 0109, new parameter value)
As per claim 3, Cahill and Padmanabhan teaches claim 1 as disclosed above. Padmanabhan additionally teaches receiving a query with a query parameter; (paragraph 0051, 0319, receive structured search query)
identifying a record in the event access table that is responsive to the query parameter, the record including a group identifier and a field matching the query parameter; (paragraph 0248, 0310, 0312, identify transactions associated with events based on query)
locating potential responsive blocks, the potential responsive blocks being event blocks in the event graph that include the group identifier, each of the potential responsive blocks also including content and a hash of a predecessor block; (paragraph 0116, 0133, 0349, 0357, identify transaction types and data in response to translated structured query)
identifying a first block of the potential responsive blocks that has content that includes the field matching the query parameter; (paragraph 0218, 0234, 0311, 0322, query elements mapped to transactions in blockchains)
and providing the first block as a response to the query. (paragraph 0051, 0318, 0326, query response)
As per claim 4, Cahill teaches providing a query user interface configured to expose accessible fields for querying, wherein subsequent to storing the second event access policy, the query user interface is configured to expose the second field for querying. (paragraph 0156, matching based on hash)
As per claim 5, Cahill teaches a group identifier is not an accessible field for querying. (paragraph 0132, triggering event identifier in hash)
As per claim 6, Cahill teaches receiving an event type with the second field identifier; (paragraph 0115, transaction types)
and storing the event type with the second field identifier in the second event access policy. (paragraph 0131, 0133, store transaction types)
As per claim 7, Cahill teaches applying the second event access policy to incoming transactions includes capturing a value for the second field from a transaction responsive to the transaction including an event of the event type. (paragraph 0090, identity matching based on product information type)
As per claim 8, Cahill teaches applying the second event access policy to incoming transactions includes capturing a value for the second field from a transaction responsive to the transaction including the second field. (paragraph 0115, transaction types)
As per claim 9, Cahill teaches the event graph is an audit blockchain. (paragraph 0032, 0085, blockchains)
As per claim 10, Cahill teaches receiving, via the user interface, removal of the first field identifier; (paragraph 0097, 0098, remove or prune blocks)
and responsive to receiving the removal, deleting the first event access policy from the event access policies, (paragraph 0149, remove from ledger)
wherein responsive to deleting the first event access policy from the event access policies, applying the event access policies to incoming transactions will not generate additional event access records that include the first field. (paragraph 0125, 0167, triggering event type includes error)

As per claim 11, Cahill teaches A method comprising: (see Abstract)
applying event access policies to incoming transactions to generate event access records, wherein: event blocks are written to an event graph for the incoming transactions, each event block including a group identifier, content, and a hash, (paragraphs 0088, 0089, 0090, consensus rules are utilized and satisfied to determine access information associated with blockchains, paragraphs 0031, 0038, 0078, 0081, a blockchain is stored in a node, the blockchain comprised of blocks and transaction grouping information, paragraph 0118, 0123, 0126, identifiers associated with transaction groups and hash of information are stored in blockchains)
each event access policy in the event access policies includes at least one field identifier, wherein a first event access policy of the event access policies includes a first field identifier, (paragraphs 0032, 0075, a distributed ledger is stored containing configuration data and consensus rules associated with blockchains, paragraphs 0167, 0171, event data is stored, including configuration data and stored consensus rules related to transactions and blockchains are utilized)
and at least some of the event access records generated have field values captured from the incoming transactions for the first field identifier and group identifiers generated for the incoming transactions; (paragraphs 0088, 0089, 0090, consensus rules are utilized and satisfied to determine access information associated with blockchains, paragraph 0033, 0123, consensus rules stored in a distributed ledger)
providing a user interface configured to manage the event access policies, each event access policy in the event access policies including at least one field identifier, wherein a first event access policy of the event access policies includes a first field identifier; (paragraph 0132, 0140, a user interface to view and manage event data in relation to transactions and blockchains is provided)
receiving, via the user interface, a second field identifier; storing a second event access policy in the event access policies, the second event access policy identifying the second field identifier; (paragraphs 0123, 0140, 0160, 0167, authorized users utilize a user interface to add transactions based on events and consensus rules)
and responsive to storing the second event access policy, applying the second event access policy to incoming transactions (paragraphs 0033, 0034, 0090, transactions added to blockchains are validated based on consensus rules)
Cahill does not explicitly indicate applying the second event access policy to incoming transactions to generate additional event access records, so that at least some of the additional event access records have field values captured from the incoming transactions for the second field identifier.
Padmanabhan teaches applying the second event access policy to incoming transactions to generate additional event access records, so that at least some of the additional event access records have field values captured from the incoming transactions for the second field identifier. (paragraphs 0193, 0250, 0319, 0362, a user defines protocol and consensus information associated with a blockchain through an interface, for search for and adding new blocks of transaction information to blockchains based on query elements)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Cahill’s system to provide access and automation to transaction blockchains utilizing distributed ledgers with Padmanabhan’s ability to control access to blockchains through protocol and consensus information through a blockchain interface. This gives the user the ability to better control access to blockchains for authorized users through a user interface. The motivation for doing so would be to improve access to transaction information through distributed ledger techniques (paragraph 0003).
As per claim 12, Cahill teaches using the event access records to identify event blocks from the event graph in response to a query specifying a value for the first field or for the second field. (paragraph 0156, matching based on hash)
As per claim 13, Cahill and Padmanabhan teaches claim 11 as disclosed above. Padmanabhan additionally teaches receiving a query having a query parameter; (paragraph 0051, 0319, receive structured search query)
identifying an event access data record responsive to the query parameter, the identified event access data record including a group identifier and a field matching the query parameter; (paragraph 0248, 0310, 0312, identify transactions associated with events based on query)
locating potential responsive blocks, the potential responsive blocks being event blocks in a chain that include the group identifier, each of the potential responsive blocks also including content and a hash of a predecessor block; (paragraph 0116, 0133, 0349, 0357, identify transaction types and data in response to translated structured query)
identifying a first block of the potential responsive blocks that has content that includes the field matching the query parameter; (paragraph 0218, 0234, 0311, 0322, query elements mapped to transactions in blockchains)
and providing the first block as a response to the query. (paragraph 0051, 0318, 0326, query response)
As per claim 14, Cahill teaches providing a query user interface configured to expose accessible fields for querying, wherein subsequent to storing the second event access policy in the event access policies, the query user interface is configured to expose the second field for querying. (paragraph 0156, matching based on hash)
As per claim 15, Cahill teaches a group identifier is not an accessible field for querying. (paragraph 0132, triggering event identifier in hash)
As per claim 16, Cahill teaches receiving an event type with the second field identifier; (paragraph 0115, transaction types)
and storing the event type with the second field identifier in the second event access policy. (paragraph 0131, 0133, store transaction types)
As per claim 17, Cahill teaches applying the second event access policy to incoming transactions includes capturing the second field from a transaction responsive to the transaction including an event of the event type. (paragraph 0090, identity matching based on product information type)
As per claim 18, Cahill teaches applying the second event access policy to incoming transactions includes capturing a value for the second field from a transaction responsive to the transaction including the second field. (paragraph 0115, transaction types)
As per claim 19, Cahill teaches the event graph is an audit blockchain. (paragraph 0032, 0085, blockchains)
As per claim 20, Cahill teaches receiving, via the user interface, removal of the first field identifier; (paragraph 0097, 0098, remove or prune blocks)
and deleting the first event access policy from the event access policies, (paragraph 0149, remove from ledger)
wherein responsive to deleting the first event access policy from the event access policies, applying the event access policies to incoming transactions will not generate additional event access records that include the first field. (paragraph 0125, 0167, triggering event type includes error)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Reber (US Publication 2019/0147553 A1)
Miller (US Publication 2019/0036887 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204. The examiner can normally be reached Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168